      Case 1:19-cv-01944-JSR Document 73 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x
EDWYNA W. BROOKS d/b/a EW BROOKS      :
BOOKS LLC,                            :
                                      :
       Plaintiff,                     :
                                      :                19-cv-1944(JSR)
               -v-                    :
                                      :                    ORDER
DAMON ANTHONY DASH and POPPINGTON LLC :
d/b/a DAME DASH STUDIOS,              :
                                      :
       Defendants.                    :
------------------------------------- x
JED S. RAKOFF, U.S.D.J.

     On September 30, 2019, the Court ordered defendants Damon

Dash and Poppington LLC to pay plaintiff Edwyna Brooks’ counsel

the sum of $2,410.75 within 10 days, reflecting the full cost of

the video deposition of Dash on July 17, 2019 that Brooks’

counsel had to bear. See ECF No. 49. Defendants failed to pay

the amount within 10 days in violation of the Court’s order and

belatedly, on October 16, 2019, sought an extension, claiming

they would not be able to pay at the moment because of financial

hardship. On November 9, 2020, the Court was more than generous

in extending the deadline for 6 months. See ECF No. 57.

     Nevertheless, on April 22, 2020, defendants filed another

letter, to be docketed, seeking additional 60 days to pay the

amount due, citing hardship caused by the pandemic. Namely,

defendants explain that they have lost nearly all of their

working capital due to pandemic-related closures and stay-at-
         Case 1:19-cv-01944-JSR Document 73 Filed 04/24/20 Page 2 of 2



home orders implemented in California since March 16, 2020.

Plaintiff filed a letter opposing the request, to be docketed,

explaining why, in plaintiff’s view, defendants have the ability

to pay.

    Having carefully considered both sides’ arguments, the

Court concludes that, in light of the alleged difficulties under

which defendants are laboring, one last extension will be

granted until July 8, 2020, at 5:00 p.m. However, if the amount

at issue is not paid by then, the Court may have to consider

more coercive measures.

    SO ORDERED.
Dated:       New York, NY                       _______________________
             April 24, 2019                     JED S. RAKOFF, U.S.D.J.




                                      2
